A motion by tbe appellant for a rebearing was denied May 18, 1915, and tbe following opinion was filed:
Per Curiam.
In tbe motion of appellant for a rebearing our attention is called to an error of fact in tbe opinion relative to tbe amount allowed for interest in tbe judgment appealed from. That amount was stated to be $2,708.26, but tbis took no account of several interest payments which bad been made and which amounted to $485.74, consequently tbe true amount was $182.75 in excess of $3,611.25, tbe latter sum being ten per cent, per annum simple interest on tbe principal for eighteen years and three months.
Tbe appellant makes two points upon rehearing: First, that tbe judgment should be modified by reducing tbe interest to eight per cent, simple interest for tbe whole time, because notwithstanding tbe provisions of tbe note calling for a computation of interest upon interest instalments in arrears tbis covenant was not repeated in tbe mortgage and suit on tbe note was barred by tbe statute of limitations. -This point is overruled because tbe note, although barred, yet may be taken *55to fix tbe terms of interest on tbe amount secured by tbe lien. Potter v. Stransky, 48 Wis. 235, 4 N. W. 95, and cases cited. Second, tbat tbe judgment should be modified by reducing as of tbe date of tbe judgment tbe amount of interest awarded by $182.75. Tbis point is sustained. Sec. 1689, Stats. 1913.
Quite similar statutes bave received this construction in Mathews v. Toogood, 25 Neb. 99, 41 N. W. 130; Brown v. Crow (Tex.) 29 S. W. 653; Kimbrough v. Lukins, 70 Ind. 373; Smith v. Parsons, 55 Minn. 520, 57 N. W. 311; Columbia Co. Commrs v. King, 13 Fla. 451.
Tbe motion for rehearing is granted to tbe extent of modifying tbe former judgment, as indicated in tbe opinion, with $25 costs of tbe motion to be taxed in favor of tbe appellant. In all other respects tbe motion for rehearing is denied. Tbe mandate in tbe case is amended so as to read as follows i Judgment modified by deducting therefrom, as of its date, tbe sum of $182.75, and as so modified affirmed, with costs, in favor of tbe respondent.